321 S.W.3d 353 (2010)
Carl STASI, Appellant,
v.
TRUMAN MEDICAL CENTER, INC. and Karen Gaddis, Respondents.
No. WD 71473.
Missouri Court of Appeals, Western District.
July 6, 2010.
Motion for Rehearing and/or Transfer to Supreme Court Denied August 31, 2010.
Application for Transfer Denied October 26, 2010.
Seth D. Shumaker, Kirksville, MO, for Appellant.
Lloyd J. Bandy, Jr., Kansas City, MO, for Respondents.
Before Division Three: JAMES M. SMART, JR., Presiding Judge, JOSEPH M. ELLIS, Judge and GARY D. WITT, Judge.

ORDER
PER CURIAM:
Carl Stasi appeals from the trial court's judgment granting Truman Medical Center's Motion for Summary Judgment and converting Karen Gaddis's Motion to Dismiss into a motion for summary judgment and granting the same. Stasi filed suit against TMC and Gaddis for their alleged negligence in providing confidential information about his wife, Lisa Stasi, to serial killer John Robinson that led to her murder and the abduction of their child, Tiffany Stasi.
We affirm. Rule 84.16(b). A memorandum setting forth the reasons for this order has been provided to the parties.